IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ANTHONY LANE,                             : No. 19 WM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
WASHINGTON COUNTY COURT OF                :
COMMON PLEAS,                             :
                                          :
                   Respondent             :


                                       ORDER



PER CURIAM

      AND NOW, this 24th day of April, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.